Citation Nr: 0712287	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner


INTRODUCTION

The veteran served on active duty from June 1962 to November 
1971 and from May 1973 to May 1985.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2003 rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Togus, Maine.

In April 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in February 2006, it 
was remanded for additional development.


FINDINGS OF FACT

1.  For the period prior to September 23, 2003, the veteran's 
low back disability was manifested by severe limitation of 
motion.

2.  For the period beginning September 23, 2003, the 
veteran's low back disability has been manifested by flexion 
of the thoracolumbar spine limited to less than 30 degrees. 

3.  At no time during the period of the claim has the 
veteran's low back disability been manifested by ankylosis of 
the lumbar spine, any significant neurological impairment of 
either lower extremity, or any incapacitating episodes 
requiring bedrest prescribed by a physician.



CONCLUSION OF LAW

The veteran's low back disability warrants a 40 percent 
rating, but not higher.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession, by letters mailed in 
April and August 2004.  Although the record reflects that the 
RO has not provided VCAA notice with respect to the 
effective-date element of the claim, there is no prejudice to 
the veteran because the Board has determined that he is 
entitled to a higher evaluation throughout the initial 
evaluation period.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  In addition, he has been afforded an 
appropriate examination.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

A November 2002 private medical record notes the veteran's 
chronic back pain.  

A December 2002 statement from the veteran notes that the 
veteran's private doctors told him he should not do any 
repetitive twisting, turning, jumping, running, bending, or 
stopping.  He was also instructed not to work overhead with 
his hands, lift anything over 20 pounds, walk for more than 
nine minutes, or sit for more than 15 or 20 minutes.  The 
veteran stated that he used to be very active in sports and 
now he is unable to find any gainful employment due to his 
abovementioned restrictions.  

The January 2003 VA examination report notes that the claims 
folder, to include the veteran's service medical records, was 
reviewed by the examiner.  At the VA exam the veteran 
complained of pain in the lower back, usually brought on by 
weight bearing.  The veteran stated that he can only tolerate 
about nine minutes of weight bearing before he develops pain 
that radiates into his buttocks and down either or both legs.  
The pain is relieved by getting off of his feet and by doing 
flexion exercises.  The veteran consistently does stretching 
exercises for his back, takes Tylenol #3 for pain, and uses 
heat quite often.  He has daily discomfort without flare-ups.  
He develops increased pain with any twisting or rotation type 
motion.  He does not use any assistive or prosthetic device, 
although he did wear a back brace in the past.  He has pain 
when doing certain daily activities such as washing dishes 
and sweeping the floor.  

On physical exam there was a hint of an exaggerated lumbar 
curve and marked tenderness at the L4-5 level.  There was no 
significant lumbar muscle spasm noted.  Range of motion 
testing of the lumbar spine showed flexion to 60 degrees with 
pain at the end point of motion.  Extension was to 20 
degrees, with pain at the end point.  Lateral flexion to 
either side was to 30 degrees, with pain at the end point.  
Rotation bilaterally was to 35 degrees with pain at the end 
point.  The examiner specifically stated that he was unable 
to estimate in degrees the addition limitation of motion due 
to pain.  The examiner did note that there was painful 
motion.  The veteran was neurologically intact.  Deep tendon 
reflexes were physiologic.  Sensation was intact to pinprick 
and light touch.  Straight leg raises on both sides were to 
70 degrees, and caused low back pain.  The diagnosis was 
chronic low back pain due to spondylolysis and 
spondylolisthesis.  

In his February 2004 notice of disagreement, the veteran 
stated that his back pain is more intense than contemplated 
by the 20 percent rating.  He also stated that he has spinal 
stenosis of L4-5, and that this was not mentioned in the 
rating decision.

In his August 2004 Form 9, the veteran stated that his 
chronic low back pain is caused by spondylolisthesis as well 
as spinal stenosis of L4-5.  The stenosis limits his mobility 
severely.  The veteran stated that he has more flexibility 
than he should because he stretches three to four times a 
day.  The stretching maintains his ability to ambulate, but 
it does not give him the endurance to go all day.  He stated 
that he has constant pain in his back and legs and his 
quality of life is hampered.  He cannot go on walks or hikes 
or play sports with his wife and children.  In fact, he said 
that spinal stenosis creates more of a disability in his 
daily life than does spondylolisthesis.  The veteran also 
stated that he is unable to take any anti-inflammatory 
medications because they create gastrointestinal problems for 
him.  The veteran would like a rating between 40 to 60 
percent.

At the videoconference hearing, the veteran stated that he 
had neurological problems in his legs.  

The March 2006 VA exam report notes the veteran's complaints 
of constant pain rating from 3/10 to 9/10 in severity.  He 
stated that off and on he has radiation of pain into both the 
posterior and lateral legs down to the ankles.  Most of the 
pain recently has been on the right side, affecting the 
posterolateral aspect of the right leg.  The veteran denied 
pain, numbness, or tingling in either foot.  He claimed that 
frequently he is unable to walk.  He denied bowel or bladder 
incontinence.  He complained of weakness and spasms in his 
low back.  In spite of his pain, he stated that he has good 
range of motion.  He occasionally uses a low back brace while 
driving.  He is unable to run.  He does not use a cane or 
other assistive device.  Flare-ups cause him to assume a 
fetal position.  He has lost considerable time from work in 
the past.  He can walk for six to seven minutes without pain, 
and with pain he can walk for a total of 20 minutes.  He uses 
ice and heat intermittently for flare-ups.  

Physical exam revealed scoliotic curve at the thoracic spine.  
There was no muscle spasm in the low back.  The veteran was 
exquisitely tender at L4-5.  There was no listing.  Sciatic 
notches were not remarkable.  The veteran claimed diminished 
sensation in the right posterior thigh, both posterior 
calves, as well as the right lateral, dorsal and medial foot.  
Range of motion showed flexion to 70 degrees with pain at the 
start.  Extension was to zero degrees.  Bilateral lateral 
bending was to 15 degrees.  Bilateral rotation was to 15 
degrees.  Repetitive motion rapidly increased the pain level, 
diminished the veteran's endurance, and markedly increased 
his fatigability.  Toe and heel walking were done well.  Deep 
tendon reflexes at the knee joint were 1+ on the right and 3+ 
on the left.  At the ankle joint deep tendon reflexes were 2+ 
bilaterally.  Motor strength in the lower extremities was 5/5 
with occasional sudden loss of resistance; the veteran 
suggested less strength in the right leg.  Pedal pulses were 
uniformly and significantly diminished.  Straight-leg raises 
were to 65 degrees on the right and 80 degrees on the left.  
Lumbar spine X-ray studies showed spondylolisthesis at L4-5, 
grade two, with pars interarticularis defect.  There was 
obliteration of the disc space at L4-5 with probable early 
spontaneous fusion.  There was scoliosis of the thoracic 
spine.  MRI from November 1999 revealed the same, as well as 
a suggestion of bilateral radiculopathy at L4-5.  The 
diagnoses included spondylolisthesis, chronic low back pain 
due to spondylolisthesis, and intermittent lumbar 
radiculitis, L5, right worse than left, due to 
spondylolisthesis.  The examiner opined that the veteran's 
low back disability likely has been a severely limiting 
factor in the veteran's ability to be gainfully employed.



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less; or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the criteria in effect throughout the period of this 
claim, complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's back 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date. 

Service connection for low back disability, effective October 
29, 2002, was granted in a February 2003 rating decision, 
which also assigned a 20 percent rating under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5292, for moderate limitation of 
motion of the lumbar spine.  The disability is currently 
rated as 20 percent disabling under the general criteria for 
rating disabilities of the spine.  

Under the schedular criteria in effect prior to September 23, 
2003, the veteran's limitation of motion of the low back more 
closely approximates the criteria for a 40 percent disability 
rating for severe limitation of motion under Diagnostic Code 
5292.  During the January 2003 VA examination, the veteran 
was able to flex to 60 degrees, extend to 20 degrees, 
bilaterally lateral flex to 30 degrees, and bilaterally 
rotate to 35 degrees.  These findings are consistent with no 
more than a 20 percent rating for limitation of motion under 
Diagnostic Code 5292.  However, the Board must consider other 
factors such as lack of endurance, functional loss due to 
pain, pain on use and during flare-ups, weakened movement, 
excess fatigability, and incoordination.  In this regard, the 
Board notes that the January 2003 examination report 
indicates that the veteran had pain at the endpoints of all 
ranges of motion, but that the examiner was unable to 
estimate the additional limitation of motion due to fatigue, 
weakness, or lack of endurance.  With consideration of all 
pertinent disability factors, and giving the benefit of the 
doubt to the veteran, the Board concludes that the degree of 
limitation of motion more nearly approximates severe than 
moderate.  Therefore, a 40 percent disability evaluation is 
warranted based on limitation of motion.

Under the new criteria, the Board has concluded that the 
veteran's low back disability meets the criteria for a 40 
percent rating.  With consideration of all pertinent 
disability factors, particularly increased functional 
impairment, diminished endurance and markedly increased 
fatigability on repeated use, as well as the fact that the 
veteran experienced pain throughout his flexion movement 
during range of motion testing at the March 2006 VA exam, the 
Board concludes that the evidence satisfactorily demonstrates 
limitation of motion of the thoracolumbar spine to 30 degrees 
or less.  

Accordingly, the Board concludes that a 40 percent evaluation 
is warranted throughout the initial evaluation period.

Throughout the period of this claim, the veteran has retained 
useful motion of the lumbosacral spine so a higher rating 
under the current or former criteria on the basis of 
unfavorable ankylosis is not warranted.

The criteria for evaluating intervertebral disc syndrome 
authorize an evaluation in excess of 40 percent if there are 
incapacitating episodes of intervertebral disc syndrome 
requiring bedrest prescribed by a physician having a total 
duration of at least six weeks during the past twelve months.  
The veteran has not alleged that he experiences any 
incapacitating episodes of intervertebral disc syndrome nor 
is there any medical evidence showing incapacitating episodes 
requiring bed rest prescribed by a physician.

Therefore, the Board has determined that an evaluation in 
excess of 40 percent is not warranted on the basis of 
incapacitating episodes or functional impairment of the low 
back.

The Board has also concluded that a separate rating is not 
warranted for neurological impairment in the lower 
extremities.  In this regard, the Board notes that the 
January 2003 examiner stated that the veteran was 
neurologically intact, that deep tendon reflexes were 
physiologic, that there was no muscle spasm, and that 
sensation was intact to pinprick touch.  Although the March 
2006 VA examiner diagnosed intermittent lumbar radiculitis, 
L5, right more than left, and found that there was positive 
straight leg test on the right at 65 degrees and on the left 
at 80 degrees, there was no objective evidence of radicular 
symptoms at the examination and the alleged episodes of 
radiculitis are intermittent and undocumented in any of the 
pertinent treatment records.  The medical evidence 
consistently shows that the veteran has good strength in the 
lower extremities and no significant motor deficit.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 40 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalizations for his low back disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  The Board acknowledges that the March 
2006 VA examiner stated that the disability severely limits 
the veteran's ability to be gainfully employed, in sum, there 
is no indication that the average industrial impairment from 
either disability would be in excess of that contemplated by 
the evaluation assigned for the disability.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An increased rating of 40 percent, but not greater, for the 
veteran's service-connected low back disability is granted 
throughout the initial evaluation period, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


